 



Exhibit 10. e
October 31, 2007
Mr. Thomas C. Tiller
Polaris Industries Inc.
2100 Highway 55
Medina, MN 55340
     Re: Amendment to Employment Agreement
Dear Mr. Tiller:
Reference is made to the letter agreement dated January 18, 2007 between you and
Polaris Industries Inc., a Minnesota corporation (“Polaris”), which sets forth
the terms and conditions of your employment by Polaris (the “Agreement”). For
purposes of causing your Agreement to in part comply with and in part be exempt
from the requirements of Section 409A of the Internal Revenue Code, your
Agreement is hereby amended as follows:

  1.   Paragraph 3(e)(ii) of the Agreement is hereby amended and restated in its
entirety as follows:

(ii) “Good Reason” means any of (A) a material reduction or diminution of your
title or in the scope of your authority and responsibility as an executive of
Polaris, (B) a material reduction in your base compensation; (C) a material
change in the geographic location of your principal place of employment; or
(D) Polaris otherwise fails to perform any of its material obligations to you.
You must give Polaris notice of the existence of Good Reason during the 90-day
period beginning on the date of the initial existence of Good Reason. If Polaris
remedies the condition giving rise to Good Reason within 30 days thereafter,
Good Reason shall not exist and you will not be entitled to terminate employment
for Good Reason.

  2.   Paragraph 7 of the Agreement is hereby amended and restated in its
entirety as follows:

7. Retirement; Continued Employment. Upon the completion of the Term, provided
that your employment with Polaris has not been terminated prior thereto, you
will be eligible to retire from Polaris for all purposes and eligible to
participate in the benefit plans and receive the perquisites described in
Exhibit C hereto upon your separation from service with Polaris (within the
meaning of Section 409A of the Internal Revenue Code and the regulations
thereunder). Notwithstanding the forgoing, you and Polaris have agreed that
prior to the end of Term, if your employment at Polaris has not previously
terminated, you and Polaris will make a good faith effort to negotiate the terms
of an agreement for your continued employment with Polaris through December 31,
2011 in other than an executive officer capacity in which you will provide
services to Polaris with respect to such matters as to be determined during such
negotiations.

 



--------------------------------------------------------------------------------



 



Mr. Thomas C. Tiller
October 31, 2007
Page 2
Please sign and return a copy of this letter indicating that you agree to the
terms of this amendment to your Agreement.

            Very truly yours,

POLARIS INDUSTRIES INC.
      /s/ Michael W. Malone     By:   Michael W. Malone     Title:    Vice
President-Finance,
Chief Financial Officer and Secretary    

          ACKNOWLEDGED AND AGREED TO:     Signature:  /s/ Thomas C. Tiller  
By:    Thomas C. Tiller   Date:      October 31, 2007    

2